NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0200n.06
                            Filed: March 16, 2007

                                           No. 05-4333

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


MAHAMADOU COULIBALY,                                     )
                                                         )
       Petitioner,                                       )        ON PETITION FOR REVIEW
                                                         )        OF A DECISION OF THE
v.                                                       )        BOARD OF IMMIGRATION
                                                         )        APPEALS
ALBERTO R. GONZALES, Attorney General                    )
                                                         )               MEMORANDUM
       Respondent.                                       )                 OPINION




BEFORE: NORRIS, COLE, and CLAY, Circuit Judges.

       PER CURIAM. Petitioner Mahamadou Coulibaly appeals from a decision of the Board of

Immigration Appeals, which adopted the Immigration Judge’s ruling denying Coulibaly’s request

for a continuance during his removal proceedings. Removal proceedings were instituted against

Coulibaly in June 2002 after he overstayed his visa. 8 U.S.C. § 1227(a)(1)(C)(i). During the

pendency of his case, Coulibaly was granted five continuances, in part, because he claimed he would

be marrying a United States citizen. In May 2004, in his final hearing before the Immigration Judge,

Coulibaly was still not married. Further, the woman that he was engaged to marry had not yet

obtained a divorce from her current spouse. The Immigration Judge reasoned that Coulibaly’s

engagement was too speculative to warrant yet another continuance.
                                                                                   Coulibaly v. Gonzales
                                                                                                 05-4333

        We review the Board of Immigration Appeals’ decision for an abuse of discretion.

Abu-Khaliel v. Gonzales, 436 F.3d 627, 634 (6th Cir. 2006). When the Board of Immigration

Appeals adopts the reasoning of the Immigration Judge, we review the Immigration Judge’s

reasoning directly to determine whether the Immigration Judge’s decision should have been upheld.

Gilaj v. Gonzales, 408 F.3d 275, 282-83 (6th Cir. 2005). We conclude that the Board of Immigration

Appeals acted within its discretion when it affirmed the reasoning of the Immigration Judge. See

Id. at 634-35.

        Petitioner also contends that, by denying a continuance, the Immigration Judge somehow

compromised a potential claim for asylum under section 208 of the Immigration and Nationality Act

(“INA”), 8 U.S.C. § 1158, withholding of removal under section 241(b)(3) of the INA, 8 U.S.C. §

1231(b)(3), and withholding of removal under the United Nations Convention Against Torture

(“CAT”), 8 C.F.R. § 1208.16. However, there is no evidence in the record that petitioner ever

presented these claims to either the Immigration Judge or the Board of Immigration Appeals. If, as

here, a petitioner fails to exhaust administrative remedies, a federal court is without jurisdiction to

consider the petition for review. 8 U.S.C. § 1252(d)(1); Ramani v. Ashcroft, 378 F.3d 554, 558 (6th

Cir. 2004).

        Coulibaly’s pending motions to supplement the authorities and to supplement the record are

denied. The June 6, 2006 motion to supplement the record contained documents that were not before

either the Immigration Judge nor the Board of Immigration Appeals and will not be considered by

this court.




                                                 -2-
                                                                Coulibaly v. Gonzales
                                                                              05-4333

The decision of the Board of Immigration Appeals is affirmed.




                                      -3-